DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 each depend on claim 1 and recite that "the proportion…is equal to or greater than 0.0005" (claim 2) or "the proportion…is equal to or greater than 0.001" (claim 3), while claim 1 earlier recites that "the proportion…is ≥ 0.0001 and ≤ 0.01.  Claims 2 and 3 recite broader ranges.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamarajugadda et al. (2017/0189669) in view of Patel (2018/0057359).
 	Kamarajugadda et al. discloses a coated carbon nanotube electric wire (300) comprising a carbon nanotube wire (200/201) including a single or a plurality of carbon nanotube aggregates (Figs 1-6) configured of a plurality of carbon nanotubes ([0035]); and an insulating coating layer (312) with which the carbon nanotube wire is coated.  Kamarajugadda et al. also discloses the q value as 
 	Kamarajugadda et al. discloses the insulating coating layer being polyimide (Kamarajugadda, [0048] and see also application's publication, [0060], polyimide having a YM of 2.8 GPa), but does not disclose a proportion of a Young's modulus (YM) of a material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.001 and 0.01 (re claim 1) or greater than 0.0005 (re claim 2) or greater than 0.001 (re claim 3).
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).  It would have been obvious to one skilled in the art to use carbon nanotubes having a YM of 270-950 GPa for the carbon nanotubes of Kamarajugadda et al. to meet the specific use of the resulting wire, such as required strength, since carbon nanotubes possess a YM of 270-950 GPa is known in the art as taught by Patel.  It is noted that the modified wire of Kamarajugadda et al. has a proportion of a Young's modulus (YM) of the material configuring the insulating coating layer .

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Patel and Kamarajugadda et al.
 	Koziol et al. discloses a coated carbon nanotube electric wire ([0008]-[0009]) comprising a carbon nanotube wire including a carbon nanotube aggregate configured of a plurality of carbon nanotubes; and an insulating coating layer with which the carbon nanotube wire is coated.  Koziol et al. also discloses the insulating coating layer being polypropylene (Koziol, [0097] and see also applicant's specification, [0045], polypropylene having a Young's modulus of 1.1 GPa).  Koziol et al. also discloses the carbon nanotube wire being a single-strand wire (re claim 10).
 	Koziol et al. does not disclose a proportion of a Young's modulus (YM) of a material configuring the insulating coating layer with respect to a YM of the carbon nanotube wire being between 0.0001 and 0.01 and the q value as claimed (re claim 1).
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).  
 	Re claims 4 and 5, Koziol et al. ([0071] and [0092]) discloses:
 -wire (conducting fiber) diameter = 10 µm => wire sectional area = 78.5 µm2;
-coating layer thickness = .25 µm => coating layer diameter = 10+.25+.25 = 10.50 µm => coating layer sectional area = 86.6 µm2;  accordingly:
-proportion of coating layer sectional area/wire sectional area = 86.6/78.5 = 1.10.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamarajugadda et al. in view of Patel as applied to claim 1 above, and further in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
	Kamarajugadda et al., as modified, discloses the invention substantially as claimed including the carbon nanotube wire composed of a plurality of the carbon nanotube aggregates.  Kamarajugadda et al. does not disclose a full-width at half 
 	Dumee et al. (Figures 3-5) discloses characterization of carbon nanotube yarns with small angle X-ray scattering, a FWHM, indicating an orientation of a plurality of carbon nanotube aggregates being equal to or less than 60º.  It would have been obvious to one skilled in the art to apply the teaching of Dumee et al. in the coated carbon nanotube electric wire of Kamarajugadda et al. to meet the required mechanical and electrical properties.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamarajugadda et al. in view of Patel as applied to claim 1 above, and further in view of Qian et al. (2015/0310957).
 	Kamarajugadda et al., as modified, discloses the invention substantially as claimed except for the Δq.  As disclosed in applicant's disclosure, [0031], [0051] & [0076] of the publication, the full-width at half maximum value Δq is a parameter related to the density of the carbon nanotubes in the wire, high density.  As disclosed in [0076], if the number of twists of the carbon nanotube wire is equal to or greater than 40 T/m and equal to or less than 1500 T/m, the carbon nanotubes are disposed with high density.  Qian et al. discloses a carbon nanotube wire, .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Patel and Kamarajugadda et al. as applied to claim 1 above, and further in view of Niwada et al. (JP 2011-108492).
 	Koziol et al., as modified, discloses the invention substantially as claimed including the YM proportion being equal to or greater than 0.001 and equal to or less than 0.01.  Koziol et al., as modified, does not disclose a thickness deviation rate of the insulating coating layer being equal to or greater than 70%.  Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 70% (machine English translation, [0036]).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Koziol et al. with a thickness deviation rate of greater than 70% as taught by Niwada et al. to provide a coated wire with smooth outer surface.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847